Fourth Court of Appeals
                                     San Antonio, Texas
                                      Tuesday, February 3, 2015

                                         No. 04-14-00809-CR

                                     Ex Parte George GARCIA,
                                              Appellant

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2000CR5603W
                      The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                           ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

        On January 14, 2015, after Appellant failed to provide this court with an appealable order
or a trial court certification of Appellant’s right of appeal, we dismissed this appeal for want of
jurisdiction.
       On January 22, 2015, Appellant filed a motion for rehearing and, the next day, the Bexar
County District Clerk filed a supplemental clerk’s record which contains, as previously ordered,
a signed, written order and a trial court’s certification.
       Acting sua sponte, we withdraw our opinion and order of January 14, 2015, that
dismissed this appeal, and our order of the same date which assigned the panel and set the
submission date for this appeal. See TEX. R. APP. P. 19.1, 31.1.
           Appellant’s motion for rehearing is moot. See TEX. R. APP. P. 49.1.
     The clerk’s and reporter’s records have been filed; Appellant’s brief is due TWENTY
DAYS from the date of this order. See TEX. R. APP. P. 31.1, 38.6(a).




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court